Citation Nr: 1146717	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-13 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

In October 2009, the Veteran testified during a hearing held before RO personnel.  A transcript of the proceeding is of record.  

Finally, the Board notes that while the Veteran is represented by Texas Veterans Commission, in September 2011, another veterans service organization, Disabled American Veterans (DAV), submitted an Appellant's Brief in support of the Veteran's claim.  The Board contacted Disabled American Veterans, who, in turn, acknowledged that Texas Veterans Commission is the proper representative of record.  As such, the Appellant's Brief supplied by DAV has not been considered by the Board in making its decision herein.  



FINDING OF FACT

While the Veteran was exposed to acoustic trauma during active military service, he does not have a bilateral hearing loss disability for VA purposes.  

CONCLUSION OF LAW

In the absence of a current disability, the criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The VCAA does not require VA assistance to a claimant where further assistance would not aid in substantiating a claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).  

In this matter, a letter advising the Veteran of the criteria for service connection for hearing loss is not of record.  Nevertheless, the Veteran was assisted in the development of the claim and has been afforded ample opportunity to submit information or evidence in support of the claim.  His service treatment records are of record.  VA outpatient treatment records are of record.  He was afforded VA examinations in May 2007 and in November 2009.  Additionally, as noted, he set forth his contentions during a hearing at the RO in October 2009.  

Because the records do not show a bilateral hearing loss disability for VA purposes a remand for additional notification or development would only result in unnecessarily delaying this matter with no benefit flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further notification or development action is necessary on the issue now being decided.  Neither the veteran nor his representative has argued otherwise.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

For certain chronic disorders, including organic diseases of the nervous system, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011); see also VA Under Secretary for Health letter dated October 4, 1995 (stating that it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability).

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2011), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  

The Veteran reports that he worked for 25 years on the flight line in the Air Force and was frequently exposed to acoustic trauma.  He contends that he had a significant threshold shift in his hearing during service.  (See Transcript at 2.)  He also contends that his hearing was not properly evaluated during service since he was constantly exposed to noise on the flight line.  (See VA Form 9, received in May 2008.)  

Here, the record does reflect that the Veteran's service in the Air Force included exposure to acoustic trauma on the flight line.  In addition, the service treatment records document a threshold shift in his hearing acuity.  For instance, the service records note that the Veteran's service with the 92nd Aircraft Maintenance Squadron involved routine exposure to noise greater than 85 decibels.  He was also provided notice in January 2005 and February 2006 that in-service audiograms revealed a significant threshold shift and he was referred for further evaluation for evidence of a permanent hearing loss disability.  

Significantly, however, neither the service audiograms nor post-service audiograms reveal a bilateral hearing loss disability for VA purposes.  Specifically, the post-service audio examination in May 2007, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
15
LEFT
10
10
15
20
20

Speech audiometry revealed speech recognition ability of 96 percent in each ear.

Similarly, during the VA audiological evaluation in November 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



       500
1000
2000
3000
4000
RIGHT
15
15
15
10
10
LEFT
15
15
20
25
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

Given such, the Board finds that the Veteran does not have a bilateral hearing loss considered disabling for VA compensation purposes.  See 38 C.F.R. § 3.385 (2010). Indeed, none of the auditory thresholds in any of the frequencies is 40 decibels or greater, and the auditory thresholds in at least three of the frequencies are not 26 decibels or greater.  Additionally, the Veteran's speech recognition score using the Maryland CNC test was at least 96 percent; greater than the 94 percent threshold.  See 38 C.F.R. § 3.385 (2011).  

The Veteran has submitted no competent medical evidence contrary to the findings cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim, but he has not done so.  See 38 U.S.C.A. § 5107(a) (2010) (noting it is a claimant's responsibility to support a claim for VA benefits).

To the extent that the Veteran himself believes that his bilateral hearing loss is disabling for VA purposes, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing or observing noise exposure and difficulty hearing).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that a perceived loss of hearing acuity experienced in service or at any time after service was of a chronic nature to which current disability may be attributed.  Likewise, the Veteran is not competent to render an opinion as to whether his level of hearing impairment was sufficient to meet the regulatory criteria for a hearing loss disability for VA purposes during service or shortly thereafter.  

Accordingly, in the absence of competent medical evidence that a bilateral hearing loss disability exists, the criteria for establishing service connection for right ear hearing loss disability have not been established.  38 C.F.R. § 3.303 (2011).

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  The preponderance of the competent and probative evidence of record indicates that the Veteran does not have a disabling bilateral hearing loss for VA compensation purposes.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


